Case 3:20-cv-00782-DMS-AHG Document 94 Filed 09/18/20 PagelD.1970 Page 1of1

 

United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

JACINTO VICTOR ALVAREZ, et al. F | L E D
09/18/2020
Plaintiff,
CLERK U.S. DISTRICT COURT
V. SOUTHERN DISTRICT OF CALIFORNIA
CHRISTOPHER J. LAROSE, et al. BY: J. Jocson , Deputy
Defendant.

 

Civil No. 20cv782 DMS (AHG)

 

STRICKEN DOCUMENT:

ORDER GRANTING IN PART AND DENYING IN
PART PLAINTIFFS’ MOTION FOR A RULE 34
SITE INSPECTION

Per Order# 114

94
